IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0933
                            Filed September 13, 2017


IN THE INTEREST OF B.C.,
Minor Child,

A.L., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



       A mother appeals the juvenile court decision terminating her parental

rights. AFFIRMED.




       Anne M. Rohling of Rohling Law, P.L.L.C., Council Bluffs, for appellant

mother.

       Thomas J. Miller, Attorney General, and Tabitha J. Gardner, Assistant

Attorney General, for appellee State.

       Maura C. Goaley of Maura C. Goaley, Attorney at Law, Council Bluffs,

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

         A mother appeals the juvenile court decision terminating her parental

rights. We find there is clear and convincing evidence in the record to support

termination of the mother’s parental rights. We affirm the decision of the juvenile

court.

         I.    Background Facts & Proceedings

         A.L. is the mother of B.C., who was born in 2016. The mother has a long

history of substance abuse, beginning at age thirteen; she is now twenty-seven

years old. Her parental rights to two older children were previously terminated.

This child was removed from the mother’s care because the child tested positive

for methamphetamine and amphetamine at the time of birth.             The child was

placed in foster care.

         The child was adjudicated to be in need of assistance (CINA) under Iowa

Code section 232.2(6)(c)(2), (n), and (o) (2016). The mother tested positive for

methamphetamine in September 2016 and February 2017.                   She did not

participate in recommended treatment throughout most of the case. She did not

appear for random drug tests. The mother was evicted from her apartment and

began living with friends. She attended supervised visitation with the child.

         On April 19, 2017, the State filed a petition seeking termination of the

mother’s parental rights. At the time of the termination hearing, the mother was

attending outpatient substance-abuse treatment. The juvenile court terminated

the mother’s rights pursuant to section 232.116(1)(e), (g), (h), and (l) (2017).1


1
   The parental rights of the child’s putative father were also terminated. He has not
appealed.
                                         3


The court determined termination of the mother’s parental rights was in the

child’s best interests. The mother now appeals the decision of the juvenile court.

       II.     Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusions drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).        The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

       III.    Sufficiency of the Evidence

       The mother claims there is not sufficient evidence in the record to support

termination of her parental rights. Where the juvenile court has terminated a

parent’s rights on multiple grounds, “we need only find termination appropriate

under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703, 704 (Iowa

Ct. App. 2014).

       We will address the termination of the mother’s parental rights under

section 232.116(1)(g).    There was a CINA adjudication for the child on

October 21, 2016. See Iowa Code § 232.116(1)(g)(1). The mother’s parental

rights to two older children were terminated—one in Iowa, one in Nebraska. See

id. § 232.116(1)(g)(2).
                                        4


      There was clear and convincing evidence the mother continued to lack the

ability or willingness to respond to services.     The mother had been using

methamphetamine since she was thirteen years old.                Despite several

recommendations to attend a substance-abuse treatment program, she did little

until shortly before the termination hearing, when she began to attend an

outpatient treatment program, and then was only attending about sixty percent of

the meetings. Additionally, the mother never provided the Iowa Department of

Human Services with a negative drug test. She had two positive drug tests and

did not show up for requested drug testing on thirty other occasions.            The

evidence showed the mother was unwilling to take the steps necessary to

maintain sobriety so she could care for her child. See id. § 232.116(1)(g)(3).

      Finally, we find there was clear and convincing evidence an additional

period of rehabilitation would not correct the situation.   The mother received

services for several years during the juvenile court cases for her older children

and for this child but had not been able to overcome her drug addiction. “[I]n

considering the impact of a drug addiction, we must consider the treatment

history of the parent to gauge the likelihood the parent will be in a position to

parent the child in the foreseeable future.” In re N.F., 579 N.W.2d 338, 341 (Iowa

Ct. App. 1998). “Where the parent has been unable to rise above the addiction

and experience sustained sobriety in a noncustodial setting, and establish the

essential support system to maintain sobriety, there is little hope of success in

parenting.” Id. We agree with the juvenile court’s statement, “Additional time will

not alleviate this problem.” See Iowa Code § 232.116(1)(g)(4).
                                          5


       We find the juvenile court properly terminated the mother’s parental rights

under section 232.116(1)(g) and termination of the mother’s parental rights is in

the child’s best interests. We affirm the decision of the juvenile court.

       AFFIRMED.